DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-27 are pending.
Claims 7, 12, 17, 22, and 27 are withdrawn from further consideration as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8-11, 13-16, 18-21, and 23-26, in the reply filed on 18 October 2021 is acknowledged.
Claims 7, 12, 17, 22, and 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication 2004-284158 to Hashimoto et al. cited in Information Disclosure Statement filed 24 July 2020 (herein Hashimoto, see machine translation).
Regarding claim 1, Hashimoto teaches a hard coat film having a hard coat layer on a plastic base film (page 1, top) wherein the hard coat layer is formed from an ionizing radiation curable resin, the plastic base film is a thermoplastic cyclic olefin film, and the two are joined by a primer layer (page 3, top).  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 2-6, 8-11, 13-16, 18-21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Publication 2004-284158 to Hashimoto et al. cited in Information Disclosure Statement filed 24 July 2020 (herein Hashimoto, see machine translation) as applied to claim 1 above.
Regarding claims 2-6, 8-11, 13-16, 18-21, and 23-26, Hashimoto teaches all the limitations of claim 1 as discussed above.
Hashimoto also teaches that the ionizing radiation curable resin of the hard coat film is one having acrylate-based functional groups (page 5, middle) wherein the structure can include tri-functional or higher acryloxy monomers such as trimethylolpropane tri(meth)acrylate and pentaerythritol tri(meth)acrylate (page 5, middle) [claims 6, 11, 16, 21, and 26].  
Regarding the properties of the primer layer recited in the instant claims, Hashimoto teaches that the primer layer is applied using a solvent via bar coating to a thickness of 0.1 to 3.0 µm (page 4, bottom).  The inventive examples of Hashimoto use identical materials to the inventive examples disclosed in the instant specification (instant specification, pages 23-56), specifically Unistol P-901 (page 5, bottom).  Because the primer coat of Hashimoto is made using substantially similar materials and a substantially similar process to achieve substantially the same structure as the primer layer of the instant invention, one of ordinary skill in the art would reasonably expect the two to have substantially similar properties or properties that, at a minimum overlap.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783